Title: To George Washington from Anthony Strother, 18 May 1760
From: Strother, Anthony
To: Washington, George



Sir
Fred[ericksburg] 18th May. 1760

I reciev’d yours, in answer to which I can only say that I think that Land was conveyd to your Father by Mr John Grant and his wife, and the money there ariseing was paid to me as Guardian to my Brothers Children to whom I paid it as the[y] came of age, so that I fear I shall be brought in my self, however as your right seems to be very clear, I only desire youl let it lye till I can consult the Gentlemen who married those Children who I will prevail on if possible either to refund the money, or submit it on the terms we did our dispute. they live at a great distance so that it will probably be a month or two before I can inform you what can be done. I am Sr Your most Humb. Sert

Anthony Strother

